Order entered September 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00405-CV

  CRC INSURANCE SERVICES, INC. D/B/A SOUTHERN CROSS UNDERWRITERS,
                               Appellant

                                                V.

                        LAKE TEXOMA HIGHPORT, LLC, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. 08-0604-397A

                                            ORDER
       Before the Court is appellant’s September 26, 2014 unopposed motion to extend deadline

to file brief. Appellant seeks additional time, in part, because the clerk’s record “does not

contain copies of all requested documents” and appellant “intends to seek correction” of the

record or “move for the Court to take judicial notice of the omitted documents.” In a September

3, 2014 extension motion, which we granted by order entered September 8, 2014, appellant

sought additional time, in part, for the same reason.

       We GRANT appellant’s September 26th motion and ORDER the brief be filed no later

than October 10, 2014. Because appellant first stated it intended to seek correction of the record

at the beginning of September and it does not appear appellant has done so, we caution appellant
that no further extension requests based upon the lack of a complete record will be considered

without verification that a supplemental record has been requested as outlined in rule of appellate

procedure 34.5(c). See TEX. R. APP. P. 34.5(c).




                                                     /s/    CRAIG STODDART
                                                            JUSTICE